Citation Nr: 1038538	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  07-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
right ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to August 
2006.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for residuals of right ankle fracture, with a 
noncompensable evaluation assigned, effective August 20, 2006.

In a VA Form 9 received in January 2007, the Veteran requested a 
hearing before the Board to be held at the RO (Travel Board 
hearing).  In January 2008, he received notice of the Travel 
Board hearing scheduled for March 5, 2008, and was informed that 
if he failed to appear or request a postponement, the case would 
proceed as though the request for a hearing had been withdrawn.  
The Veteran failed to appear for the travel board hearing and did 
not request postponement.  Therefore, the request for a hearing 
is considered withdrawn.  38 C.F.R. § 20.704(d) (2010). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran received a VA examination in October 2006 where he 
reported fracturing his ankle at the tibia in 2005.  According to 
the VA examiner, the Veteran denied constant pain, stiffness, 
swelling, heat, redness, instability or locking.  Bending his 
ankle caused flare-ups involving severe pain, which he rated as a 
seven out of ten, stated that it occurred every day and required 
rest for at least an hour.  

The examiner measured the range of ankle motion and found 
dorsiflexion to 32 degrees, with pain beginning at 20 degrees, 
and plantar flexion to 32 degrees without pain.  Eversion was 
possible to 30 degrees without pain and inversion was possible to 
20 degrees without pain.  The examiner stated the range of motion 
of the right ankle was not additionally limited by pain, fatigue, 
weakness or lack of endurance.  However, the examiner did not 
discuss whether right ankle range of motion was further limited 
by flare-ups.  

When evaluating musculoskeletal disabilities, the Board is 
required to consider the effect of functional factors, including 
pain and flare-ups, when rating a service connected disability on 
the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  As the October 
2006 report does not include information about the effect of the 
reported flare-ups on range of motion, the examination is 
inadequate for rating purposes.  

In the November 2006 notice of disagreement and the December 2006 
VA Form 9, the Veteran reported that he experienced constant pain 
and swelling.  He reported through his representative in a 
September 2010 brief that his constant severe right ankle pain 
limited his range of motion at times and limited his mobility.  
His statements suggest a worsening of the disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his right ankle disability.  
The examiner should review the claims 
folder and note such review in the 
examination report.

The examiner should report the ranges of 
right ankle motion in degrees and should 
determine whether the right ankle 
disability is manifested by weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  These 
determinations should be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, pain or flare-ups.  

The examiner should note the points in the 
ranges of motion when pain becomes 
evident.

The examiner should further note whether 
the ankle disability results in loss of 
use of the foot, defined as a situation in 
which the Veteran would be equally well 
served by amputation at the site of 
election with prosthesis in place.  The 
examiner should provide a rationale for 
this opinion.

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

